
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 69
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Nadler (for
			 himself, Mr. Johnson of Georgia,
			 Mr. Engel,
			 Mr. Ellison,
			 Mr. Grijalva,
			 Mr. Garamendi,
			 Mr. Conyers,
			 Ms. Clarke of New York,
			 Mr. Cummings, and
			 Mr. Jackson of Illinois) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President should ensure that the United States does not default on its debt by
		  making every effort to negotiate passage of an increase in the statutory debt
		  ceiling or, all such efforts failing, should use his authority under section 3
		  of article II of the United States Constitution to uphold section 4 of the 14th
		  Amendment to the United States Constitution to pay all debts of the United
		  States as they come due.
	
	
		Whereas the obligations of the United States will exceed
			 the current statutory debt ceiling by August 2, 2011;
		Whereas unless Congress sends to the President legislation
			 that would increase statutory borrowing authority, the United States will
			 default on its debts;
		Whereas since its founding, the United States has not
			 defaulted on its debts;
		Whereas the consequences of a default by the United States
			 on its obligations, or even the growing concern in the world markets about the
			 risk of such a default, could be catastrophic;
		Whereas Moody’s Investors Service warned that it might
			 soon downgrade the credit rating of the United States because of mounting
			 concerns that the Government will default on its obligations. Moody’s stated,
			 The heightened polarization over the debt limit has increased the odds
			 of a short-lived default.;
		Whereas Budget Committee Chairman Paul Ryan said,
			 If a bondholder misses a payment for a day or two or three or four—what
			 is more important is you are putting the government in a materially better
			 position to better pay its bills going forward, demonstrating that
			 Republican leaders in Congress may be willing to allow a default on the public
			 debt of the United States, notwithstanding the catastrophic economic impact of
			 such a default;
		Whereas predicating an increase in the debt ceiling on
			 Congressional passage of a balanced budget amendment to the United States
			 Constitution all but ensures default;
		Whereas in 1790, Alexander Hamilton wrote, For when
			 the credit of a country is in any degree questionable, it never fails to give
			 an extravagant premium, in one shape or another, upon all the loans it has
			 occasion to make. Nor does the evil end here; the same disadvantage must be
			 sustained upon whatever is to be bought on terms of future
			 payment.;
		Whereas at Hamilton’s urging, the United States paid all
			 Revolutionary War debts at face value and assumed all of the debts owed by the
			 States;
		Whereas following the Civil War, the United States adopted
			 the 14th Amendment to the United States Constitution, section 4 of which reads,
			 The validity of the public debt of the United States, authorized by law,
			 including debts incurred for payment of pensions and bounties for services in
			 suppressing insurrection or rebellion, shall not be questioned.;
		Whereas in the depths of the Great Depression, the Supreme
			 Court said, The Constitution gives to the Congress the power to borrow
			 money on the credit of the United States. … Having this power to authorize the
			 issue of definite obligations for the payment of money borrowed, the Congress
			 has not been vested with authority to alter or destroy those
			 obligations. Perry v. United States, 294 U.S. 330, 353 (1935);
		Whereas failing to raise the debt ceiling, and allowing
			 the United States to default, would violate the clear command of section 4 of
			 the 14th Amendment; and
		Whereas the President is obliged by his Oath of Office and
			 his duty take Care that the Laws be faithfully executed to
			 prevent a default on the debts of the United States notwithstanding the failure
			 of Congress to do so: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 President should—
			(1)work with the
			 Congress to secure passage of an increase in the statutory debt ceiling;
			(2)make clear that
			 under no circumstances will the United States fail to pay its debts on time and
			 in full;
			(3)make clear that,
			 all other efforts failing, he will use his authority under section 3 of article
			 II, to uphold section 4 of the 14th Amendment to the United States Constitution
			 to ensure payment of all debts of the United States on time and in full;
			 and
			(4)take any and all
			 actions necessary to preserve the full faith and credit of the United
			 States.
			
